     Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 1 of 26



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


LEKENDRICK UNDERWOOD                                      CIVIL ACTION

v.                                                        NO. 19-14038

PARKER TOWING COMPANY, ET AL.                             SECTION "F"


                            ORDER AND REASONS


       Before the Court is Parker Towing Company, Inc.’s motion for

summary judgment.       For the reasons that follow, the motion is

GRANTED.


                                Background

       This Jones Act and seaworthiness litigation arises from a

deckhand’s claim that he injured his back lifting a 57-pound gas-

powered water pump, which he had lifted and carried from the vessel

to a barge, set down, then lifted again to place it on top of a

bucket; a one-man task, all without incident. He claims the injury

occurred when he was removing the pump from on top of the two-

foot-tall bucket, after completing the routine task of pumping

water from the cargo hold of a barge.

       Since 2008, Lekendrick Underwood has worked as a deckhand for

Parker Towing Company, Inc., primarily aboard Parker Towing’s M/V

MISS MORGAN, a 55-foot, twin-engine towboat.


                                     1
   Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 2 of 26



     Having worked with Parker Towing for 11 years, in October

2019, the M/V MISS MORGAN was assigned to work at the Nucor Steel

barge fleet on the Black Warrior River in Tuscaloosa, Alabama,

where it would move barges as directed by Parker Towing’s customer,

Nucor Steel.   In a crew that rotated regularly and consisted of a

single deckhand with a single pilot or captain during a day or

night shift, there were three captains or pilots on the M/V MISS

MORGAN: Larry Ernest, Larry Banks, and Jacob Riley.       Mr. Underwood

primarily worked with Captains Ernest and Riley.

     Open hopper barges collect rainwater in the open cargo holds.

Pumping rainwater out of the hopper barges’ open cargo holds at

the Nucor Steel fleet was a regular task for the crew of the M/V

MISS MORGAN; typically, the captain would assign this task to the

deckhand.   To perform this task, the M/V MISS MORGAN kept aboard

(on its second or “fleet” deck) four or five portable, gas-powered

water pumps, which were either two- or three-inches in size.             The

three-inch pumps were slightly bigger at 55-60 pounds and, higher-

powered, pumped water faster.     The pumps require the use of hoses,

which attach to the pump and are led down to the rainwater, which

is then pumped out through the side of the pump.       Larger barges or

those with higher coamings required use of an extension hose to

reach the water to be pumped out.




                                   2
   Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 3 of 26



     As a deckhand aboard a towing vessel, Mr. Underwood performed

various       tasks    including     building    barge    tows,    handling     lines,

shifting barges in and out of a tow, performing barge and vessel

maintenance, and operating and repairing the portable water pumps.

To perform these tasks, Mr. Underwood regularly lifted, carried,

and worked with heavy equipment.                Parker Towing deckhands must be

able to carry heavy objects; as part of the functional capacity

examination Mr. Underwood underwent before being hired by Parker

Towing,       Mr.   Underwood      demonstrated,      among   other     things,    the

ability to lift and carry 80 pounds for 200 feet.

     Before being assigned to a vessel, Parker Towing sent Mr.

Underwood to deckhand school, where he learned basic deckhand

skills like proper lifting techniques.                Once assigned to a vessel,

and throughout his employment, deckhand training continued.                       Mr.

Underwood initially trained under a senior deckhand and then

through on-the-job training, interactive video training courses,

and written safety materials.               Mr. Underwood’s training included

back safety and safe lifting techniques.                  This training provided

step-by-step          instructions    for    proper      lifting   to   avoid     back

injuries just like the ones Mr. Underwood allegedly sustained.

Parker Towing personnel were instructed, among other things:

          •    The key principle of safe lifting is that your legs
               do most of the work.
          •    To change direction when carrying a loud, you move
               your feet instead of twisting.

                                            3
     Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 4 of 26




          •   When you start a lift, you squat down to the load
              with your knees bent and back straight.


       Parker Towing does not dictate a maximum lifting standard

weight for individuals.         However, Parker Towing instructs its

employees to use their best judgment and seek assistance when

lifting heavy items. 1       Mr. Underwood knew and understood this

policy.

       On the night shift of October 30-31, 2019, Mr. Underwood was

the deckhand working aboard the M/V MISS MORGAN along with Captain

Jacob Riley.      Rainwater had collected in several barges in the

Nucor Steel fleet.      When Mr. Underwood came on shift, there were

several barges already being pumped out in the Tuscaloosa fleet

with the two-inch pumps that were kept on the M/V MISS MORGAN.             At

about 1:50 a.m., Nucor Steel requested that the M/V MISS MORGAN

pull a hopper barge, the Cooper 108, away from a dock near the

Nucor Steel facility and pump out the rainwater that had collected

in its cargo hold.       Once the Cooper 108 was clear of the dock,

Captain Riley told Mr. Underwood “that the barge needed to be



1   Parker Towing’s safety manual offers this guidance:

       Deckhands are frequently required to move equipment that
       is heavy or awkward. Moving this equipment may require
       more than one person in order to move or lift the item
       safely. No deckhand should lift more than he can safely
       handle. It is the responsibility of the individual
       deckhand to request assistance from other members of the
       crew when he feels it is necessary.
                                     4
   Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 5 of 26



pumped out.”    A routine, one-man task.          Captain Riley gave Mr.

Underwood no further directions, orders, or instructions.

     According to Mr. Underwood, there were no two-inch pumps

available;   they   were   already   in    use.     Without    asking    for

assistance, Mr. Underwood carried the available three-inch pump

from the second deck of the M/V MISS MORGAN down to the vessel’s

main deck and then to the Cooper 108’s deck.          This was a routine

task which he had performed in the past without trouble and without

incident; he did not believe he needed any help or that it was

unsafe to perform alone; and he had no difficulty in lifting,

carrying, or setting down the three-inch pump.         Had he thought it

was unsafe to do, Mr. Underwood would have told Captain Riley.

     The Cooper 108 is a hopper barge with a central cargo hold

surrounded by a flat deck at the top of the hold.             Dividing the

deck from the hold is the coaming, which is a vertical steel wall

that rises a few feet above the surface of the deck.             With the

water pump on the deck, Mr. Underwood needed to run an intake hose

over the coaming and down into the cargo hold.         Due to the height

of the coaming, Mr. Underwood testified that he needed an extension

hose to reach the water in the bottom of the barge.           According to

Mr. Underwood, the only hose available and compatible with the

three-inch pump had a hole in it.         (During the night shift, this

damaged hose could not be replaced until the following day shift).


                                     5
    Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 6 of 26



Mr. Underwood did not notify Captain Riley of the problem with the

extension hose or the need for a different pump.            Instead, Mr.

Underwood performed a workaround, which another captain (Larry

Ernest) had previously told him he could do when faced with high

coaming and no extension hose. 2     To give the pump height to allow

for the standard hose to reach to the bottom of the barge, Mr.

Underwood decided to elevate the pump to extend the hose’s reach

by placing the pump atop an overturned five-gallon plastic bucket.

He had executed this workaround on prior occasions with a two-inch

pump.    Mr. Underwood placed the three-inch pump on top of the

overturned bucket without issue; the pump began pumping water from

the hold of the Cooper 108.        Mr. Underwood returned to the M/V

MISS MORGAN while the water pumped.




2 Two other Parker Towing crewmembers testified that they would
not have suggested placing a pump on top of a plastic bucket.
Pilot Larry Barks testified that he would not do so, given his
concern that -- if the pump got too hot -- it might melt the
plastic bucket. Captain Riley testified that he “wouldn’t have
told [Underwood] not to do it [place the pump on a bucket]”
(emphasis added), but that -- if confronted with Mr. Underwood’s
situation -- he would have asked the captain to get another pump
out of the fleet; to get one of the two-inch pumps with a workable
extension hose and put the three-inch pump in place of it. Both
Riley and Barks testified that they would assist their deckhands
when asked. Another deckhand, Dusty Wallace, testified that -- if
he discovered an extension hose was not working -- he would:
     [a]sk my captain to come help me. We don’t do this all
     the time. I usually get him to help me hang the bar pump
     on the coaming, tie it to the coaming so it don’t fall.
     Or we can stop, go get another pump that has the
     extension hose on it and swap it out with the 3-inch --
     or 2-inch, if we needed it.
                                    6
   Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 7 of 26



     When the water had been pumped from the Cooper 108, Mr.

Underwood returned to the Cooper 108 to shut down the pump and

return it, the hose, and the bucket to the M/V MISS MORGAN.        After

disconnecting the hose and dumping the remaining water out of the

pump, Mr. Underwood lifted the pump from the bucket, turned, and

set the pump down on the Cooper 108’s deck.      Mr. Underwood did not

employ the safe lifting techniques he learned in deckhand school

and on the job training: he did not lift with his legs, did not

maintain a straight back, and he stated that he “turned” or twisted

his back while lifting.     It is undisputed that Mr. Underwood was

able to, and did, use safe lifting and moving techniques to place

the pump onto the bucket in the first place.               However, Mr.

Underwood submits that the height of the bucket put the pump at an

awkward height for safe lifting maneuvers during its removal: he

says he was unable to fully bend his knees to take the pump off

the bucket and he was required to “crouch over” and bend at the

waist; when he “turned,” he felt a sharp pain in his lower back.

“[W]hen I crouched over to pick it up, that’s when I felt the pain

in my back when I was turning around [and t]hat’s why I put it

down on the deck[,]” Mr. Underwood testified.          When he set the

pump down on the deck, the sharp pain in his back went away.             He

then picked up the pump and returned it to the second deck of the

M/V MISS MORGAN and completed his watch.      At shift change, Captain

Barks testified that Mr. Underwood told him that he felt a “catch”

                                   7
    Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 8 of 26



in his back while handling the pumps, but that it eased up, and he

continued to work as he did not think it was a serious injury.

      Mr. Underwood did not report the alleged injury before leaving

the M/V MISS MORGAN.     In fact, at the conclusion of his watch, he

signed a written departure report in which he answered “No” to

“Have you sustained an injury or illness during the course of this

trip?” 3

      When Mr. Underwood left work on Friday, November 1, 2019, he

returned home for his scheduled days off.         It was then, he says,

that his back pain worsened to a point when 48 hours later he had

so much pain in his left leg that he could not get out of bed on

Sunday morning.     When emergency medical technicians arrived, he

was told that he was dehydrated and had a charley horse.          But the




3 Mr. Underwood now disputes whether he suffered a second injury
the day after the pump-moving incident. In the interest of
completeness, the Court describes the alleged incident. It is
submitted that, the following day, Mr. Underwood was throwing a
line while the M/V MISS MORGAN was going through locks when he
felt the same pain as the night before. He now suggests the pain
was no worse and the incident did nothing to worsen the back injury
he now says he suffered due to the pump handling. As with the
pump-moving incident, Mr. Underwood performed this task many times
in the past, without incident.      On occasions when he had or
anticipated difficulty, Mr. Underwood knew that he could have
requested the vessel captain’s assistance. In fact, in the past,
Mr. Underwood had requested Captain Riley’s assistance when
dealing with this line. But on this occasion, Mr. Underwood did
not request any assistance. He did not report his alleged injury
to Captain Riley and, again, did not report it on his vessel
departure report. Mr. Underwood has abandoned this as a separate
incident or claim.
                                    8
      Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 9 of 26



pain continued to worsen.        When he went to the hospital the next

day, he was given the same diagnosis.               Finally, a week after the

alleged injury, he returned to the hospital with ongoing complaints

of lower back and leg pain.          He was diagnosed with herniated discs

at L4-5 and L5-S1 as well as radiculopathy to the left leg.                  It

was then that he recalled the pain he felt in his lower back when

lifting the three-inch pump.         And it was then that he called Parker

Towing to report the injury.


        On December 4, 2019, Underwood sued Parker Towing seeking to

recover for Parker Towing’s alleged negligence under the Jones Act

and for the alleged unseaworthiness of the M/V MISS MORGAN under

the     general   maritime    law;     he    also    alleges   entitlement   to

maintenance and cure benefits. 4            Parker Towing now seeks summary

relief dismissing the plaintiff’s claims.


                                        I.

        Summary judgment is proper if the record discloses no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). A dispute is

genuine if “the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty



4 When conservative treatment provided no relief, Mr. Underwood
underwent a left-sided L5-S1 microdiscectomy earlier this year,
which Parker Towing approved and paid for under its cure
obligations.
                                        9
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 10 of 26



Lobby, 477 U.S. 242, 248 (1986). A fact is material if it “might

affect the outcome of the suit.” Id. at 248.


       If the non-movant will bear the burden of proof at trial, the

movant “may merely point to an absence of evidence, thus shifting

to the non-movant the burden of demonstrating by competent summary

judgment proof that there is an issue of material fact warranting

trial.” In re La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir.

2017) (citation omitted).


       The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion. See Anderson, 477 U.S. at

248.    Nor do “[u]nsubstantiated assertions, improbable inferences,

and unsupported speculation[.]” Brown v. City of Houston, Tex.,

337 F.3d 539, 541 (5th Cir. 2003). Ultimately, to avoid summary

judgment, the non-movant “must go beyond the pleadings and come

forward with specific facts indicating a genuine issue for trial.”

LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th

Cir. 2007).


       In deciding whether a fact issue exists, the Court views the

facts   and   draws   all    reasonable       inferences     in    the    light   most

favorable to the non-movant. See Midwest Feeders, Inc. v. Bank of

Franklin,     886   F.3d    507,   513   (5th   Cir.   2018).      And    the     Court

“resolve[s]     factual     controversies       in   favor    of    the    nonmoving

party,” but “only where there is an actual controversy, that is,
                                         10
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 11 of 26



when both parties have submitted evidence of contradictory facts.”

Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013)

(citation omitted).

                                  II.

     Mr. Underwood alleges that Parker Towing failed to assure a

reasonably safe place to work and that its vessel, the M/V MISS

MORGAN, was unseaworthy.       Parker Towing seeks summary relief

dismissing both claims.    The Court considers each in turn.

                                  A.

     Under the Jones Act, 46 U.S.C. § 30104, a seaman’s employer

is liable for damages if the employer’s negligence caused the

seaman’s injury, in whole or in part.           Gautreaux v. Scurlock

Marine, Inc., 107 F.3d 331, 335 (5th Cir. 1997)(en banc).        A Jones

Act employer has the duty to provide his seaman employees with a

reasonably safe place to work.    Colburn v. Bunge Towing, Inc., 883

F.2d 372, 374 (5th Cir. 1989).      The duty to provide a reasonably

safe workplace is broad in scope, but it is not a form of strict

liability; like common law negligence, ordinary prudence under the

circumstances is the standard for the duty of care owed by an

employer to a seaman.   Gautreaux, 107 F.3d at 335-36.      An employer

breaches that duty if it fails to exercise ordinary prudence and

is thereby negligent.     Id. at 339.   And if its negligence played

a part, however slight, in causing a seaman’s injury, then the



                                  11
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 12 of 26



Jones Act employer owes the seaman damages for its negligence.

See id.

      For his part, a seaman is held to the standard of the

reasonable seaman in like circumstances.             Gautreaux, 107 F.3d at

339 (explaining that the circumstances include the employee’s

reliance on his employer to provide a safe working environment,

the   seaman’s    experience,     training,    or    education).         And   the

causation standard is the same for both the employer's negligence

and   contributory    negligence:     causation      is    established    if   the

party's   "negligence    played    any     part,    even   the   slightest,     in

producing   the    injury".     See      Martinez    v.    Offshore   Specialty

Fabricators, Inc., 481 F. App’x 942, 945, 947 (5th Cir. 2012)

(quoting Johnson v. Cenac Towing, Inc., 544 F.3d 296, 303 (5th

Cir. 2008)).      However, more than mere "but for" causation must be

established; the negligence must be a legal cause of the injury.

See Johnson, 544 F.3d at 302 (citation omitted).

                                      B.

      To succeed on his Jones Act claim, Mr. Underwood must prove

that Parker Towing’s breached its duty to ensure a reasonably safe

workplace and that this breach caused his back injury; he must

present some evidence from which the fact finder can infer an

unsafe work method (here, the alleged unsafe method of single-

handedly lifting and maneuvering the three-inch pump to remove it

from a bucket) and that Parker Towing knew or should have known of

                                      12
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 13 of 26



the danger presented by its work environment or work method.

Parker Towing seeks judgment as a matter of law on the ground that

it is not liable for plaintiff’s alleged back injury because he

has failed to present any competent evidence to demonstrate that

Parker Towing breached its duty to provide a reasonably safe work

environment.   The Court agrees.

     Put simply, to prevail in a Jones Act negligence claim:

     the plaintiff must present some evidence from which the
     fact finder can infer that an unsafe condition existed
     and that the vessel owner either knew, or in the exercise
     of due care should have known, of the condition.


Martinez v. Offshore Specialty Fabricators, Inc., 481 F. App’x

942, 945, 947 (5th Cir. 2012)(citing Perry v. Morgan Guar. Trust

Co. of N.Y., 528 F.2d 1378, 1379 (5th Cir. 1976)).       Significantly,

“a Jones Act employer is not an insurer of a seaman’s safety; the

mere occurrence of an injury does not establish liability.” Marvin

v. Central Gulf Lines, Inc., 554 F.2d 1295, 1299 (5th Cir.), cert.

denied, 434 U.S. 1035 (1978).

     Here, it is undisputed that Parker Towing had safe lifting

practices and trained its deckhands accordingly; Mr. Underwood was

a senior deckhand with 10+ years of experience; as a condition of

employment, Mr. Underwood was required to and demonstrated the

capacity to lift up to 80 pounds from 36” to 60” occasionally,

carry 80 pounds 200 feet, and lift and carry 88 pounds overhead;

he was well versed and trained in safe lifting techniques and

                                   13
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 14 of 26



alternatives available if presented with equipment or work methods

he viewed as unsafe; he had performed the same water pumping task

on prior occasions during the course of his decade-long career

with Parker Towing; he knew he could ask for Captain Riley’s

assistance to lift the three-inch pump if he thought it was unsafe

as a one-man task; he used safe lifting techniques in lifting and

maneuvering the pump leading up to pumping the water; he failed to

use safe lifting techniques when removing the pump after pumping

the water; if he believed it was unsafe for him to lift the pump,

there were alternatives available to him.       Absent from the record

is any indication that Parker Towing breached its duty to provide

a safe workplace.

     In crafting its negligence theory, the plaintiff does not

dispute Parker Towing’s safe lifting policies and Mr. Underwood’s

knowledge of and training in these techniques and policies.          Mr.

Underwood’s expert concedes that the plaintiff’s lifting was not

impaired or restricted by limited headroom.      The plaintiff submits

that Parker Towing failed to articulate a maximum numerical weight

limit standard to guide a deckhand’s discretion in determining

safe lifting capacities.     He also submits that the bucket method

was an unsafe workaround and that he was compelled to use it

because the extension hose was broken.        Absent from the summary

judgment record are facts that support the plaintiff’s negligence



                                  14
     Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 15 of 26



theories.     There is simply no evidence creating a triable issue

concerning whether the work environment was unreasonably unsafe.

       The standard advocated by the plaintiff is one of perfect

safety,    not    ordinary     prudence.       There    is    simply   no   evidence

supporting a finding that it was unsafe or unreasonable for Parker

Towing to confer discretion on deckhands in deciding to gauge

whether assistance in lifting or performing routine tasks is

required.     Under the circumstances of record, the plaintiff offers

no    evidence    to   indicate    that     this     policy   of   discretion      was

unreasonable, or that it rendered the workplace unsafe.                            The

plaintiff himself did not believe that the task he undertook in

the manner he elected to perform it was unsafe or unreasonable.

Indeed, he completed phases of it in lifting the full weight of

the three-inch pump, setting it down, and lifting it again, all

without incident.            That “additional manpower was there for the

asking” is similarly undisputed; there is simply no evidence

probative of Parker Towing’s negligence, let alone that it was

Parker Towing’s negligence that caused Mr. Underwood’s injury.

Cf. Thomas v. Diamond M Drilling Co., 569 F.2d 926, 927-29 (5th

Cir. 1978)(affirming the district court’s findings, following a

bench trial, that the shipowner was not negligent, the rig was

seaworthy,       and   the    plaintiff’s      own   negligence     was     the   sole

proximate cause of his injury sustained after lifting a 60 to 100-

pound pump cap and leaning over it to screw the cap in place; the

                                          15
    Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 16 of 26



court determined that removing and replacing mud pump caps was

regarded as a job that could be and was routinely performed by one

man, that the plaintiff had performed the task alone on several

prior occasions, and      that he could have asked for assistance); 5

cf. also Chisholm v. Sabine Towing & Tansp. Co., Inc., 679 F.2d

60, 62-64 (5th Cir. 1982)(reversing magistrate judge’s findings

and conclusions as to causation, determining that the plaintiff

“simply hurt his back carrying ... scrap metal to the deck of the

ship, a duty which plaintiff readily concedes to be no more than




5 There, Thomas argued that the defendant should have required a
second man to assist him or should have required him to use
equipment. In affirming the district court’s rejection of this
argument, the Fifth Circuit observed that “[t]his argument has
been decisive in situations in which shipowners failed to require
seamen to use equipment or assistance necessary to make an
operation minimally safe, leaving the safety precautions to the
option of each seaman.”     Id. at 928.    Similar to Thomas, the
plaintiff here argues that Parker Towing should have prohibited
one-man lifts of three-inch pumps (essentially advocating that
Parker Towing breached its duty to provide a safe workplace in
failing to require two men to lift equipment exceeding 50 pounds).
The district court in Thomas found that a mud pump cover can be
safely lifted by one man.     Similarly, the record here supports
Parker Towing’s submission that the water pumps could be (and were)
safely lifted by one man using the safe-lifting techniques. The
plaintiff offers no facts to place this fact in genuine
controversy. To be sure, the plaintiff himself did not believe he
was undertaking an unsafe task; a task he had performed before and
one in which he performed safely leading up to removing the pump
from the bucket.      By the plaintiff’s own admission in his
deposition testimony, it was not until he lifted and “turned” or
twisted that he felt a twinge in his back. Parker Towing’s safe
lifting protocol warned not to turn or twist while lifting, but,
instead, to move your feet. Even if plaintiff were advocating for
a two-man lift policy, there is likewise no dispute that
“additional manpower was there for the asking.” See id.
                                    16
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 17 of 26



a ‘normal hazard of his work[,]’” and observing that a condition

of a ship is not grounds for liability if that condition was not

the cause of the plaintiff’s injury.).

     In support of its motion for summary judgment, Parker Towing

invokes case literature supporting its position that the plaintiff

has failed to submit evidence indicating that one-man lifting

methods for certain weights are per se unsafe, particularly where

the plaintiff declines to request assistance.             These and other

heavy-lifting cases constitute persuasive authorities that, where

a plaintiff was trained in safe lifting techniques, is performing

a one-man task, elects to perform a task without assistance that

is available to him, and fails to identify a negligent act on the

part of his employer, there is no Jones Act liability.            See, e.g.,

Henderson v. T&M Boat Rentals, LLC, No. 17-2042, 2018 WL 3819930,

at *6-7 (E.D. La. Aug. 9, 2018)(granting defendants’ motion for

summary   judgment     dismissing   the    plaintiff’s    Jones    Act   and

unseaworthiness      claims,   finding    no   evidence   of   defendants’

negligence; the plaintiff offered no evidence to show that the

indisputably one-man job of lifting a 40- to 50-pound partially

submerged cable constituted an unsafe condition); Schexnayder v.

REC Marine Logistics, LLC, No. 15-2192, 2016 WL 2739354, at *2-3

(E.D. La. May 11, 2016)(Fallon, J.)(granting summary judgment

dismissing the plaintiff’s Jones Act and unseaworthiness claims

where the plaintiff was injured lifting a 75-pound grate -- a grate

                                    17
    Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 18 of 26



he had lifted before on his own -- considering that no one

instructed him to remove the grate, he had ultimate discretion

regarding    when   and    how   to   perform     the   noncritical    task   of

maintaining the vessel, and he opted to perform the task when there

was no one there to assist him); Gaylor v. Canal Barge Co., Inc.,

No.   14-2398,   2015     WL   5321756,     at   *3-4   (E.D.   La.   Sept.   10,

2015)(granting motion for summary judgment dismissing Jones Act

negligence claim where the plaintiff, amply trained in safe lifting

techniques, was injured lifting a box he estimated weighed as much

as 80 pounds despite his testimony that he thought the company had

a 50-pound maximum in place and despite that he routinely stored

such heavy boxes and knew there were safe alternatives available); 6

Williams v. Int’l Const. Grp., LLC, No. 10-170, 2011 WL 1116312,

at *3-5 (E.D. La. March 23, 2011)(Fallon, J.)(granting summary

judgment dismissing Jones Act and unseaworthiness claims in a case

in which the plaintiff was injured attempting to lift a heavy pad

eye, given that the plaintiff failed to seek the help of others

around him, failed to employ available equipment, the plaintiff

was trained in safe lifting techniques and stop work authority);

Batiste v. Superior Energy Services, LLC, No. 07-9077, 2009 WL

1507357, at *3 (E.D. La. May 28, 2009)(Lemmon, J.)(following bench


6 “Jones Act and unseaworthiness claims related to lifting and
carrying accidents,” another Section of Court observed, “are
frequently barred or limited by the seaman’s own fault.” Id. at
3 (citations omitted).
                                       18
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 19 of 26



trial, finding no liability under the Jones Act or seaworthiness

doctrine where the plaintiff was injured performing his assigned

duty of changing a hose on a water pump aboard the vessel; the

court found that it was not unsafe for the plaintiff to be

requested the pump, which weighed 25- to 50-pounds); Johnson v.

Lawson & Lawson Towing Co., Inc., No. 00-629, 2001 WL 812080, at

*2 (E.D. La. July 17, 2001)(Vance, J.)(granting defendant’s motion

for summary judgment, finding no issue of negligence presented; to

find otherwise, “the Court would have to accept the proposition

that it takes two grown men to safely lift 30 to 35 lbs. to a

height of 3 to 4 feet”).     Though not binding, these cases simply

reinforce the Court’s determination that, on this record, the

plaintiff has failed to offer up a genuine dispute as to a material

fact on workplace safety.

                                 III.

                                  A.

     Independent from a claim under the Jones Act, a seaman has a

claim for injuries caused by the unseaworthiness of a vessel under

the general maritime law.     The duty of a vessel owner to provide

a seaworthy vessel is an absolute non-delegable duty; the duty

imposes liability without fault.        See Mitchell v. Trawler Racer,

Inc., 362 U.S. 539, 548-49 (1960).         A ship is seaworthy if the

vessel, including her equipment and crew, is reasonably fit and

safe for the purposes for which it was intended to be used.

                                  19
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 20 of 26



Boudreaux v. United States of America, 280 F.3d 461, 468 (5th Cir.

2002) (citation omitted); Boudoin v. Lykes Bros. S.S. Co., 348

U.S.    336,   339    (1955)(“The     standard     is    not   perfection,      but

reasonable fitness; not a ship that will weather every conceivable

storm but a vessel reasonably suited for her intended service.”).

“[U]nseaworthiness is a condition, and how that condition came

into   being   –     whether   by   negligence   or     otherwise   –   is    quite

irrelevant     to     the   owner’s    liability      for   personal    injuries

resulting from it.”         Usner v. Luckenbach Overseas Corp., 400 U.S.

494, 498 (1971).

       Unseaworthiness is not a fault-based standard; however, a

plaintiff must show that the unseaworthy condition “played a

substantial part in bringing about or actually causing the injury

and that the injury was either a direct result or a reasonably

probable consequence of the unseaworthiness.”               Phillips v. Western

Co. of North America, 953 F.2d 923, 928 (5th Cir. 1992).

       A vessel’s condition of unseaworthiness might arise from
       any number of circumstances.        Her gear might be
       defective, her appurtenances in disrepair, her crew
       unfit. The number of men assigned to perform a shipboard
       task might be insufficient. The method of loading her
       cargo, or the manner of its stowage, might be improper.

Usner, 400 U.S. 494 at 499 (internal citations omitted); see also

Webb v. Dresser Indus., 536 F.2d 603, 606 (5th Cir. 1976), cert.

denied 429 U.S. 1121 (1977).          A vessel is also unseaworthy when an

unsafe method of work is used to perform vessel services.                    Rogers


                                        20
    Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 21 of 26



v. Eagle Offshore Drilling Serv., 764 F.2d 300, 303 (5th Cir.

1985); Burns v. Anchor-Wate Co., 469 F.2d 730 (5th Cir. 1972).

Still, “[a]n isolated personal negligent act of the crew” is not

enough to render a ship unseaworthy. Daughdrill v. Ocean Drilling

& Exploration Co., 709 F. Supp. 710, 712 (E.D. La. 1989).               Rather,

there should be evidence of “a congeries of acts.” Id. (quoting

Robinson v. Showa Kaiun K.K., 451 F.2d 688, 690 (5th Cir. 1971)). 7

                                      B.

      To succeed on his unseaworthiness claim, Mr. Underwood must

prove that the vessel was not reasonably fit for its intended use;

it is the existence of an unseaworthy condition (such as an

inadequate crew or unsafe work method) that would anchor liability.

Where a plaintiff rests his unseaworthiness claim on the same

theory   offered    to    support   his    unsuccessful   Jones   Act    claim,

dismissal    of   the    unseaworthiness     claim   typically    is   likewise

warranted.    Cf. Thomas v. Diamond M Drilling Co., 569 F.2d 926,

927-29 (5th Cir. 1978); see also Henderson v. T&M Boat Rentals,

LLC, No. 17-2042, 2018 WL 3819930, at *6-7 (E.D. La. Aug. 9,

2018)(granting defendants’ motion for summary judgment dismissing


7 A seaman has a duty under both the Jones Act and general maritime
law to act as an ordinary prudent seaman would act in the same or
similar circumstances. Jackson v. OMI Corp., 245 F.3d 525, 528
(5th Cir. 2001).     If a seaman’s negligence contributes to his
injury, his “contributory negligence will not bar his recovery,
but may reduce the amount of damages owed proportionate to his
share of fault.” Jauch v. Nautical Services, Inc., 470 F.3d 207,
213 (5th Cir. 2006).
                                      21
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 22 of 26



the plaintiff’s Jones Act and unseaworthiness claims, finding that

the    plaintiff   offered   no   evidence     to    support   his   conclusory

assertion that the heavy cable being partially submerged in the

water creates an unseaworthy condition); Gaylor v. Canal Barge

Co., Inc., No. 14-2398, 2015 WL 5321756, at *3-4 (E.D. La. Sept.

10, 2015)(granting summary judgment dismissing the plaintiff’s

Jones Act and unseaworthiness claims related to one-man lifting

method of 80-pound box, and observing that plaintiff’s safety

expert’s opinion that it was unreasonable to leave it to the

employee to determine the safest way to perform a task failed to

raise a triable issue); Williams v. Int’l Const. Grp., LLC, No.

10-170, 2011 WL 1116312, at *3-5 (E.D. La. March 23, 2011)(Fallon,

J.)(granting       summary   judgment       dismissing       Jones    Act   and

unseaworthiness claims in a case in which the plaintiff was injured

attempting to lift a heavy pad eye, finding that neither a full

crew or any additional equipment was necessary for plaintiff to

carry out the task, nor was the lack thereof the cause of his

injuries);     Johnson v. Lawson & Lawson Towing Co., Inc., No. 00-

629,   2001   WL   812080,   at   *3   (E.D.   La.    July   17,   2001)(Vance,

J.)(granting       summary   judgment       dismissing       Jones    Act   and

unseaworthiness claims, rejecting the plaintiff’s argument that

the one-man method of installing 35-pound motor was an unseaworthy

practice for lack of providing an additional crew member to perform



                                       22
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 23 of 26



the installation more safely, and further observing that the

plaintiff’s safety expert “adds nothing to the equation”).

       For the same reasons summary relief is warranted in Parker

Towing’s favor on the Jones Act claim, summary relief dismissing

the unseaworthiness claim is likewise warranted.                     The plaintiff

offers only his theory and unsubstantiated insinuation that more

than one man was required to safely complete the pump-lifting task.

There is no dispute that he had completed this task without

assistance and that Captain Riley was available if he requested

help.   Additionally, the plaintiff’s focus on the broken extension

hose is misplaced.           A vessel must be reasonably fit for its

intended use. There is no dispute that Mr. Underwood had available

to him alternative methods for pumping out the water, including

asking for help, swapping out the three-inch pump for a two-inch

pump    (the   latter     being   more     plentiful    meant    more     plentiful

extension hoses for the two-inch pumps as well), or requesting

Captain Riley’s assistance in either lifting, tying up, or removing

the    three-inch    pump.        Mr.    Underwood     fails    to    identify   an

unseaworthy condition.

       Finally,     the   more    demanding    causation       standard    further

obstructs the plaintiff’s ability to withstand summary judgment on

the unseaworthiness claim.              Parker Towing submits that it is

entitled       to    summary      relief      dismissing       Mr.     Underwood’s

unseaworthiness claim because he has produced no evidence that an

                                         23
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 24 of 26



unseaworthy condition played a substantial part in causing his

alleged back injury.       The Court agrees.

     Parker Towing invokes Giroir v. Cenac Marine Servs., LLC, No.

18-3595, 2019 WL 1056862 (E.D. La. March 6, 2019) in which this

Court granted a defendant’s motion for summary judgment dismissing

a plaintiff’s unseaworthiness claim.             There, Giroir alleged he

injured himself while retrieving a 60- to 70-pound oil pump stored

on a shelf in the vessel’s engine room.           Regardless of the pump’s

weight,    the   Court    determined    that     the   plaintiff   failed   to

demonstrate      that    any   condition    of   the   vessel   rendered    it

unseaworthy; the Court observed:

     Mr. Giroir’s testimony that he injured his back while
     retrieving a sixty-seventy-pound   oil pump off of a
     shelf, without any facts tending to show that [the
     defendant] stored the pump in an unsafe location or
     instituted an unsafe procedure for lifting the pump,
     fails to establish a genuine dispute as to whether the
     [vessel] was unseaworthy.


Like Mr. Giroir, Mr. Underwood has produced no evidence that an

unseaworthy condition played a substantial role in causing his

alleged injuries.        He claims that the pump’s height while on the

bucket forced him to abandon safe lifting techniques and that he

felt pain in his back when he lifted the pump from the bucket and

twisted.    He also claims that the broken extension hose, lack of

additional crew, or lack of a two-inch pump factored into his

injury.    But even assuming that any of these factors genuinely


                                       24
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 25 of 26



existed (that is, even assuming that it was not Mr. Underwood whom

could have but failed to ask for help and whom could have but

failed to ask for or swap out the three-inch pump with a two-inch

pump), Mr. Underwood fails to show that these conditions played a

substantial part in causing his alleged injury.        The plaintiff’s

expert’s opinion that an extra crewmember may have prevented the

injury does not raise a triable issue, considering the summary

judgment record evidence that: (i) Captain Riley testified that he

was available and he could have gotten Mr. Underwood a two-inch

pump from another barge and that if he had been asked he would

have assisted Mr. Underwood; and (ii) Mr. Underwood’s own testimony

that he knew he could ask for help if he needed it and that he

felt he could (and indeed, he did) successfully maneuver the three-

inch pump using Parker Towing-approved lifting techniques.         There

is no evidence that the vessel was understaffed (to the contrary,

Captain Riley was available to assist Mr. Underwood if asked to do

so) or that this purported factor caused his injury.        Nor is there

evidence   supporting   Mr.   Underwood’s   theory   that   the   broken

extension hose and his election to use the bucket method workaround

to overcome the absence of a workable extension hose played a

substantial part in actually causing his injury. The bucket method

was not the only workaround, just the one he elected to use; doing

so neither constitutes an unsafe work method per se, nor prevented



                                  25
  Case 2:19-cv-14038-MLCF-DMD Document 23 Filed 07/21/21 Page 26 of 26



Mr. Underwood from asking for assistance if he felt that he was

not able to use safe lifting techniques.


                                     ***


     Although the causation standard for a Jones Act claim is

featherweight, the negligence standard remains reasonable prudence

under the circumstances; the mere occurrence of an injury does not

establish liability and a practice is not necessarily unsafe or

unreasonable merely because it injures someone.            And, a vessel

owner is not required to furnish an accident-free ship; only one

that is reasonably fit for its intended use.           There is simply no

evidence to support the plaintiff’s theory that Parker Towing was

negligent or that the workplace was rendered unsafe due to an

unworkable extension hose or the failure to articulate a lift-

limit.


     Accordingly, IT IS ORDERED: that the defendant’s motion for

summary   judgment   is   GRANTED,   and    the   plaintiff’s   claims   are

dismissed with prejudice.

                      New Orleans, Louisiana, July 20, 2021


                                 ______________________________
                                           MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                     26
